                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KHALLID PIERCE,

                 Plaintiff,

v.                                              Civil Action No. 5:18CV157
                                                                   (STAMP)
BETHANY COLLEGE (WV).

                 Defendant.


                    MEMORANDUM OPINION AND ORDER
         GRANTING DEFENDANT’S MOTION TO DISMISS COMPLAINT,
                DENYING PLAINTIFF’S MOTION TO AMEND,
     DENYING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
        AND DENYING PLAINTIFF’S MOTIONS FOR IMMEDIATE TRIAL
                 AND ALTERNATIVE DISPUTE RESOLUTION

                                I.    Background

        This civil action arises out of alleged discriminatory and

tortious acts that took place in 2017 while the pro se1 plaintiff,

Khallid Pierce, was a student at Bethany College.                   Plaintiff

Khallid Pierce (“Pierce”) filed this civil action in the Circuit

Court       of   Brooke   County,   West   Virginia,    asserting   a   general

allegation against defendant Bethany College including apparent

causes of action for (1) violation of his First Amendment rights;

(2) violation of his civil rights under 42 U.S.C. § 1983; (3)

violations of the Universal Declaration of Human Rights; and (4)

various other treaties, federal statutes, and “civil orders” of the

Catholic Church.          ECF No. 1-1 at 6-7.          Plaintiff requests an

        1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
apology letter, and compensation in the amount of $44,400.00 for

pain, suffering, neglect, trauma, post traumatic stress disorder,

loss of employment, and damages.       ECF No. 1-1 at 7.

      Pursuant to 28 U.S.C. § 1331, 1441 and § 1446, defendant

Bethany College, by counsel, removed this action to the United

States District Court for the Northern District of West Virginia.

ECF No. 1. Defendant states that this action is properly removable

under 28 U.S.C. § 1441, and this Court has original jurisdiction of

this case under 28 U.S.C. § 1331, inasmuch as Pierce’s claims

asserting that defendant violated 42 U.S.C. § 1983 or other various

statutes arising under the laws of the United States, and thus

create federal questions. ECF No. 1 at 2. Further, defendant adds

that to the extent Pierce’s complaint alleges state law causes of

action, the claims are also removable as a result of the Court’s

supplemental jurisdiction over those claims under 28 U.S.C. § 1367.

Id.

      Plaintiff then filed a “Motion for Entry of Default Judgement

(Counter-Claim)” with an affidavit attached thereto, and lists

claims for reckless endangerment, systemic racial discrimination,

malice and negligence.   ECF No. 4.     In his motion, plaintiff asks

this Court to order an immediate trial, and states that there is no

right by defendant to remove the case and not answer any of the

plaintiff’s alleged claims. ECF No. 4 at 2. In support, plaintiff

reiterates the allegations asserted in his complaint and asserts


                                   2
that “default was entered September 21st 2018,” and requests relief

in the amount of $44,000.00.      Id.

     Defendant then filed a motion to dismiss plaintiff’s complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6), asserting

that plaintiff has failed to state a claim against Bethany College

upon which relief can be granted.          ECF No. 8.     Defendant Bethany

College contends that plaintiff’s 42 U.S.C. § 1983 claim should be

dismissed as there is no allegation that Bethany College acted

under color of state law.         Id.      Defendant also contends that

plaintiff’s claims for violations of various statutes lack merit

and should be dismissed.    Id.      Defendant ultimately asserts that

plaintiff’s complaint should be dismissed in its entirety.

     Following   the   defendant’s       motion   to   dismiss   the   pro   se

plaintiff’s complaint, this Court entered a Roseboro notice.                 ECF

No. 10.

     Defendant then filed a response in opposition to plaintiff’s

motion for default judgment and immediate trial.            ECF No. 12.      In

response, defendant states that plaintiff’s motion should be denied

because Bethany College properly appeared in this matter and

defended its interests by timely removing this matter to this Court

and filing a motion to dismiss within the time permitted by Federal

Rule of Civil Procedure Rule 81(c)(2)(C), and has not “defaulted”

as plaintiff suggests. ECF No. 12. Further, defendant states that

plaintiff’s motion for immediate trial should be denied because an


                                     3
immediate      trial   in      impractical       and   unworkable     and   would

significantly prejudice defendant’s ability to defend the case.

Id.

      Plaintiff then filed his response to the defendant’s motion to

dismiss, styled as “answer with motion to proceed with civil

action.”      ECF No. 15.   In response, plaintiff states:

      I (the Plaintiff) now ask that the Defendant’s motion to
      dismiss Complaint be granted, only the accusations of
      breaking International, native treaty, State, or Federal
      Law, along with violations of 42 U.S.C. § 1983, and
      Federal Rule of Civil Procedure 8(a) Id. § 1357. I am
      not asking for the dismissal of the entire civil action,
      but only the two proportions of the claim (reasoning and
      techniques used for racial discrimination) of complaint
      and the option to amend (for clarification of complaint)
      and the continuance of the civil complaint filed by
      Khallid Pierce.

ECF No. 15 at 2.

      Plaintiff continues his response by asking that the motion to

dismiss “the entire complaint be denied because the main subjects

of controversy in the civil complaint have not been responded on,

deemed false or untruthful by Defendant, Bethany College.” ECF No.

15 at 2.    Plaintiff further seeks to amend his original complaint,

specifically, the “violations and relief section,” in order to

“better explain the sought relief from the court with reasoning,

and   proof    of   alleged,    claimed       damages.”   ECF   No.   15    at   3.

Plaintiff again clarifies that “[c]laims of broken International,

Federal, Native/Aborignial or State Laws are not in question or

being questioned.”       ECF No. 15 at 3.          Finally, plaintiff asks to


                                          4
proceed with his civil action, and states that the civil action can

proceed to mediation or settlement.            ECF No. 15 at 3.

        Defendant filed its reply to plaintiff’s response.                     ECF

No. 16. Defendant states that it appears from plaintiff’s response

that he admits many of his claims should, in fact, be dismissed.

ECF No. 16 at 1.           Defendant adds that, for example, plaintiff

specifically asked this court to grant defendant’s motion to

dismiss    as    the    same   relates   to   “the   accusation      of   breaking

International [law], native treaty, state, or Federal Laws, along

with Violations of 42 U.S.C. § 1983 . . . .”             ECF No. 16 at 1.       As

such, defendant requests that this Court, pursuant to plaintiff’s

own request, enter an order dismissing his claims as the same

relate to any alleged violations on the part of Bethany College of

state     law,     federal     law,   international     law,   and/or     “native

treaties.”       Id.     Defendant further contends that notwithstanding

the   above,     plaintiff’s     response     appears   to   argue    that   after

dismissing the above claims, he may still proceed on the theory

that Bethany College violated his First Amendment rights. However,

defendant contends that plaintiff’s complaint simply does not plead

the necessary elements of a First Amendment claim.                    ECF No. 16

at 2.     Defendant also contends that plaintiff also fails to set

forth cognizable causes of action and does not plead sufficient

facts for his claims of “reckless endangerment with negligence and

malice.”     Id.       Defendant ultimately asserts that the plaintiff’s


                                         5
complaint “fails to place Bethany on notice as to what claims he

believes he is bringing, and as a result, even beyond the claims

that Plaintiff has voluntarily dismissed, the Complaint should be

dismissed as well.”     ECF No. 16 at 3.

     Plaintiff then filed a “motion to amend complaint,” and states

that it is necessary to clarify the “misunderstood relief wanted

from [d]efendant.”      ECF No. 19.     Plaintiff also attached two

proposed amended complaints alleging “Reckless endangerment[] and

Systemic    Racial   Discrimination.”      See   ECF   Nos.   19-3,   19-4.

Plaintiff then filed a “Motion to Order Immediate Case Planning

Conference(s), Motion to Dismiss Motion for Immediate Trial and

Motion to enter Default Judgement against the Defendant” (ECF No.

20) and an “Offer for Alternative Dispute Resolution” (ECF No. 21).

     Defendant filed a response in opposition to plaintiff’s motion

to amend.    ECF No. 24.   Defendant asserts that under Federal Rule

of Civil Procedure 15(a), “if plaintiff sought to amend as a matter

of course, his amendment must have been served within twenty-one

days after Bethany College filed its motion to dismiss, which would

have been October 18, 2018 (twenty-one days after September 27,

2018).” Id.    Defendant contends that since the motion to amend and

proposed amended complaint was not filed before that date, that

plaintiff must rely on Rule 15(a)(2), and seek this Court’s leave

to file the amended complaint. Id. Defendant further asserts that

“[p]laintiff’s proposed Amended Complaint would be futile for the


                                   6
same reason that Bethany College earlier argued in its Motion to

Dismiss and its Reply to Plaintiff’s Response to Defendant’s Motion

to Dismiss.”     Id.    Defendant contends that plaintiff’s amended

complaint suffers from the same flaw his original complaint, and

“still    includes     allegations   about   Bethany’s   and   various

individuals’ actions, with no discernible claim supported by those

facts.”   Id.   Defendant argues that plaintiff “simply alleges that

he is entitled to recover from Bethany, though he fails to give any

justification as to why,” and further contends that the amended

complaint fails to place Bethany College on notice as to what

claims plaintiff believes he is bringing, and as a result, the

amended complaint is subject to dismissal under Rule 12(b)(6). Id.

Defendant ultimately asserts that the amendment is futile, and this

Court should not grant leave to amend.

     Defendant also filed a response in opposition to plaintiff’s

“Motion to Order Immediate Case Planning Conference(s), Motion to

Dismiss Motion for Immediate Trial and Motion to enter Default

Judgement against the Defendant” (ECF No. 20).      ECF No. 25.

                          II.   Applicable Law

     In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.          Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and


                                     7
bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”                     Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).                  This

Court     also    declines        to   consider     “unwarranted    inferences,

unreasonable conclusions, or arguments.”              Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

        The purpose of a motion under Rule 12(b)(6) is to test the

formal sufficiency of the statement of the claim for relief; it is

not a procedure for resolving a contest about the facts or the

merits of the case.         5B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1356 (3d ed. 1998).                   The Rule

12(b)(6) motion also must be distinguished from a motion for

summary judgment under Federal Rule of Civil Procedure 56, which

goes to the merits of the claim and is designed to test whether

there is a genuine issue of material fact.               Id.   For purposes of

the motion to dismiss, the complaint is construed in the light most

favorable to the party making the claim and essentially the court’s

inquiry    is    directed    to    whether    the   allegations    constitute   a

statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

        A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on is face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                  “Facial


                                          8
plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).               Detailed

factual allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

                          III.    Discussion

      This Court has reviewed the complaint in the light most

favorable to the plaintiff, and finds that the complaint contains

no factual support in relation to the alleged claims asserted by

plaintiff or damages allegedly suffered by plaintiff.          This Court

finds that the allegations asserted against defendant Bethany

College fail to place defendant on notice as to what claims he

believes he is bringing and does not allege enough facts to state

a claim to relief that is plausible on is face.         Upon review of the

complaint, this Court finds that the plaintiff’s asserted claims do

not meet the pleading requirements of Twombly, and are insufficient

to “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.    Accordingly, the defendant’s motion to dismiss

the   plaintiff’s   complaint    (ECF   No.   8)   is   granted,   and   the

plaintiff’s complaint is dismissed.

      Additionally, this Court finds it is appropriate to deny

plaintiff’s motion to amend (ECF No. 19) because plaintiff’s


                                    9
proposed amendments would be futile.            Rule 15(a) of the Federal

Rules of Civil Procedure grants the district court broad discretion

concerning motions to amend pleadings, and leave should be granted

absent some reason “such as undue delay, bad faith, or dilatory

motive   on   the   part   of   the   movant,   repeated   failure   to   cure

deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment or

futility of the amendment.”           Foman v. Davis, 371 U.S. 178, 182

(1962); see also Ward Elec. Serv. v. First Commercial Bank, 819

F.2d 496, 497 (4th Cir. 1987); Gladhill v. Gen. Motors Corp., 743

F.2d 1049, 1052 (4th Cir. 1984).            The United States Court of

Appeals for the Fourth Circuit has interpreted Rule 15(a) to

provide that “leave to amend a pleading should be denied only when

the amendment would be prejudicial to the opposing party, there has

been bad faith on the part of the moving party, or the amendment

would have been futile.”         Laber v. Harvey, 438 F.3d 404, 426–27

(4th Cir. 2006); see also Johnson v. Oroweat Foods Co., 785 F.2d

503, 509 (4th Cir. 1986) (citing Foman v. Davis, 371 U.S. 178, 182,

83 S.Ct. 227, 9 L.Ed.2d 222 (1962)).

     An amendment is futile if the amended claim would fail to

survive a motion to dismiss pursuant to Federal Rule of Civil

Procedure.    Perkins v. United States, 55 F.3d 910, 917 (4th Cir.

1995) (citing Glick v. Koenig, 766 F.2d 265, 268–69 (7th Cir. 1985)

(if amended complaint could not withstand motion to dismiss, motion


                                       10
to amend should be denied as futile)).       Accordingly, this Court

finds that plaintiff’s proposed amended complaints (ECF Nos. 19-3,

19-4) would not withstand a motion to dismiss and thus, is denied

as futile.

     Lastly, plaintiff’s motion for default judgment and immediate

trial (ECF No. 12) is denied.   Defendant Bethany College properly

appeared in this matter and defended its interests by timely

removing this matter to this Court, and has not defaulted.       ECF

No. 12.   Plaintiff’s motion for immediate trial (ECF No. 20) and

motion for alternative dispute resolution (ECF No. 21) are also

denied.

                         IV.    Conclusion

     For the reasons set forth above, the defendant’s motion to

dismiss the complaint (ECF No. 8) is GRANTED.     Plaintiff’s motion

for entry of default judgment (ECF No. 4) is DENIED.     Plaintiff’s

motion to amend complaint (ECF No. 19) is DENIED as futile.

Plaintiff’s motion to order immediate case planning conference,

motion to dismiss motion for immediate trial and motion to enter

default judgment against the defendant (ECF No. 20), and motion for

alternative dispute resolution (ECF No. 21) are also DENIED.

     Accordingly, it is ORDERED that this case be DISMISSED and

STRICKEN from the active docket of this Court.

     The plaintiff may appeal the final judgment of this Court to

the United States Court of Appeals for the Fourth Circuit by filing


                                 11
a notice of appeal with the Clerk of this Court within thirty days

after the date of the entry of the judgment order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein. Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    December 28, 2018



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                               12
